Citation Nr: 0301153	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  98-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral pes 
planus, with hallux valgus deformity of the right great 
toe and hammer toe deformity of the right second toe, 
currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In June 1999, the Board denied the veteran entitlement to 
a disability rating greater than 30 percent for immersion 
foot, through January 11, 1998; a disability rating 
greater than 30 percent each for right and left immersion 
foot, effective from January 12, 1998; and remanded to the 
RO for further development the issues of a rating greater 
than 10 percent for bilateral pes planus and for 
entitlement to a total rating based on individual 
unemployability due solely to service-connected 
disability.  

The veteran has not appealed the Board's June 1999 denial 
of the increased ratings to the United States Court of 
Appeals for Veterans Claims; hence, the June 1999 denial 
of increased ratings constituted a decision of the Board 
as to those issues.  The remand portion of the Board's 
June 1999 decision constituted a preliminary order.  

On remand, the RO, in a March 2001 rating decision, 
increased the disability rating from 10 to 30 percent for 
the veteran's bilateral pes planus, effective from 
February 1, 1999, the date of termination of a 100 percent 
evaluation due to surgery and convalescence.  However, 
inasmuch as a higher evaluation is assignable, and the 
veteran is presumed to seek the maximum available benefit, 
that claim remains viable on appeal.  See AB v. Derwinski, 
6 Vet. App. 35, 38 (1993).  

In a November 2002 rating decision, the RO granted the 
veteran entitlement to a total disability rating based on 
individual unemployability due solely to service-connected 
disabilities, effective from June 11, 2001, the date he 
left gainful employment; discontinued total disability 
based on individual unemployability, effective August 7, 
2001, due to receiving convalescent evaluation of 100 
percent; and resumed the total rating based on individual 
unemployability, effective October 1, 2001, the date of 
termination of his surgical convalescent evaluation.  The 
award of a total rating based on individual 
unemployability due solely to service-connected disability 
consists of a full award of benefits on that issue.  See 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The case is again before the Board; however, at this time, 
the only issue for appellate review is entitlement to a 
disability rating in excess of 30 percent for bilateral 
pes planus, with hallux valgus deformity of the right 
treat toe and hammer toe deformity of the right second 
toe.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Prior to the veteran's foot surgery of October 1998, 
his bilateral pes planus was moderate, manifested by with 
weight-bearing line over the great toe, and complaints of 
pain with use of the feet.  

3.  Effective February 1, 1999, following a temporary 
total rating due to foot surgery and convalescence, 
bilateral pes planus with hallux valgus deformity of the 
great toe and hammer toe deformity of the second toe is 
severe, manifested by marked deformity, complaints of pain 
with use of the feet and characteristic callosities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus through October 31, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.7, 4.71a 
Diagnostic Code 5276 (2002).  

2.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus with hallux valgus 
deformity of the great toe and hammer toe deformity of the 
second toe, effective February 1, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.7, 4.71a Diagnostic Code 5276 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

The Board finds that the correspondence sent to the 
veteran in January 1998, October 1998, January 2000, March 
2001, September 2002, and November 2002, describing what 
VA would do to assist the veteran, the evidence the 
veteran needed to provide, and the evidence the VA had, 
and a February 1998 Statement of the Case and Supplemental 
Statements of the Case of October 1998, October 2001, and 
November 2002, provided to both the veteran, provided 
notice of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  Also, the veteran notified VA in September 2002 
that no more medical evidence was available and for the 
appeal to proceed.  Hence, no further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

The RO established service connection for immersion feet 
in a July 1989 rating decision.  A 10 percent rating was 
assigned at that time.  In a March 1994 rating decision, 
the RO granted service connection for aggravation of pes 
planus.  It initially combined the two foot disabilities 
for a single 30 percent rating.  In April 1995, the RO 
rated the disabilities separately, initially assigning a 
30 percent rating for immersion foot and a noncompensable 
(0 percent) rating for pes planus.  However, in a July 
1995 rating decision, the RO found clear and unmistakable 
error in assigning a noncompensable rating for pes planus 
and increased the rating for pes planus to 10 percent, 
assigning the same effective date as had been assigned the 
noncompensable rating.  

In July 1997, VA received the veteran's claim for an 
increased rating for his service connected disabilities, 
to include bilateral pes planus.  

The veteran's VA outpatient treatment records show that he 
was seen for complaints of bilateral foot pain.  X-rays 
taken in April 1998 revealed bilateral pes planus, with no 
significant degenerative changes, and small bunions on 
both first metatarsophalangeal joints, without associated 
hallux valgus deformities.  In May 1998, he was fitted 
with inserts consisting of metatarsal platform for pes 
planus with callus.  In early June 1998, the treating 
record shows that his foot orthotics were helping, 
although he was still complaining of bilateral foot pain.  

The report of the veteran's mid-June 1998 VA examination 
shows that he was complaining of swollen and cramping 
feet.  Examination revealed full range of motion of the 
feet.  He had flat arches; callus on the ball of both 
feet; and a bunion on the second toe and on the medial 
aspect of both of the big toes.  Range of motion 
manipulation revealed the left heel everted from 0 to 9 
degrees, and right heel everted from 0 to 11 degrees.  

In October 1998, the veteran was hospitalized in a VA 
facility with diagnoses of hallux valgus deformity of the 
right great toe and hammer toe deformity of the right 
second toe.  He underwent surgery for hallux valgus 
deformity of the right great toe.  Post-hospitalization, 
he had a period of convalescence.  In April 1999, the RO 
granted him a temporary total rating based on surgery for 
a service-connected disability and convalescence, 
effective November 1, 1998, the first day of the month 
following the date of his hospital admission, through 
January 31, 1999.  

The report of a VA fee basis examination, dated in May 
2000, shows the veteran having severe pronation syndrome 
of both feet, hammertoe digit syndrome of both feet, 
tarsal coalition of both feet and painful range of motion 
of the joints.  He was extremely pronated upon weight-
bearing; exhibited hallux abductovalgus to a moderate 
degree, with bunions on both feet.  Hammertoe digit 
syndrome was present on the second digit.  There was 
eversion of the rear foot with a positive Helbing's sign 
present, bilaterally.  He was able to stand or put weight 
on his toes, but it caused a great deal of pain.  He could 
put weight on his heels, but not for very long.  The 
diagnoses included severe pronation syndrome of both feet 
and hammertoe digit syndrome of both feet.  

During VA examination of December 2000, the veteran 
complained of constant feet pain, especially with walking 
a hundred feet; daily stiffness; and an inability to stand 
for more than ten minutes without experiencing bilateral 
foot pain, worse on the right than the left.  On 
examination, gait and posture were normal.  There was no 
longitudinal arch height, bilaterally; no pain with 
palpation of the plantar fascia, bilaterally; and no 
muscle weakness of the foot, bilaterally.  The right foot 
revealed fusion of hammertoe formation of the right second 
toe, with no range of motion of the toe, and a lesser 
degree of hammertoe formation of the third through fifth 
toes, with normal range of motion of the toes.  The left 
foot revealed slight hallux valgus of the first 
metatarsal; hammertoe formation of the second toe through 
the fifth toe, with the second toe being the worst; and 
normal range of motion of the second toe.  The diagnoses 
were right foot pes planus, with hammertoe formation 
second through fifth toes, status post bunionectomy, with 
pain causing moderate functional impairment; left foot pes 
planus , with hallux valgus, hammertoe formation second 
through fifth, with pain causing mild functional 
impairment.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed 
in relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's bilateral pes planus is evaluated in VA's 
Schedule for Rating Disabilities  under the provisions 
pertaining to musculoskeletal system.  Under Diagnostic 
Code 5276, bilateral pes planus, acquired flatfoot, a 10 
percent rating is warranted if the medical evidence shows 
moderate condition with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is warranted for severe pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and accentuated with use, swelling on 
use, and characteristic callosities.  For a 50 percent 
rating, the medical evidence must show pronounced pes 
planus with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
with the condition not improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a.  

In the case at hand, the veteran's bilateral pes planus 
prior to his October 1998 surgery is appropriately rated 
as 10 percent disabling, reflective of moderate 
impairment.  The medical evidence revealed no significant 
degenerative changes; small bunions on both first 
metatarsophalangeal joints, without associated hallux 
valgus deformities; full range of motion of the feet; left 
heel everted from 0 to 9 degrees, and right heel everted 
from 0 to 11 degrees; flat arches; and callus on the ball 
of both feet.  In May 1998, he was fitted with inserts 
consisting of metatarsal platform for pes planus with 
callus.  In early June 1998, the treating record shows 
that his foot orthotics were helping, although he was 
still complaining of bilateral foot pain.  In the absence 
of more severe impairment, reflective of marked deformity, 
pain on manipulation and swelling with use, or pronounced 
condition with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, severe spasm of the tendo 
achillis on manipulation, and no improvement with 
orthotics, a 30 or 50 percent rating, respectively, is not 
warranted.  Hence, prior to November 1, 1998, the first 
day of his temporary total disability rating based on 
surgery and convalescence, no more than a 10 percent 
rating for bilateral pes planus is warranted and fully 
comports with the applicable schedular criteria.  

Post-surgery, medical evidence shows that the veteran's 
bilateral pes planus had become more severe and more 
closely approximates the criteria for a 30 percent rating.  
Recent VA examination revealed severe flatfoot condition, 
with objective evidence of marked deformity, complaints of 
pain, with no pain on manipulation, hammertoes of both 
feet, and bunionectomy of the right foot.  The examiner 
found moderate functional impairment due to pain in the 
right foot and mild functional impairment of the left 
foot.  However, the evidence does not reveal pronounced 
bilateral pes planus with supporting medical documentation 
of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which 
would warrant a 50 percent rating.  Therefore, after the 
expiration of the veteran's temporary total rating on 
January 31, 1999, based on surgery and a period of 
convalescence, the bilateral pes planus more closely meets 
the criteria for a 30 percent, and no higher, disability 
rating, which fully comports with the applicable schedular 
criteria.  

Moreover, as the rating schedule provides a specific 
diagnostic code for evaluation of the veteran's bilateral 
pes planus, there is no basis for evaluation of the 
disability under any other diagnostic code.  See 38 C.F.R. 
§ 4.20.  Nevertheless, even if other diagnostic codes 
pertaining to the feet were to be considered, in the 
absence of medical findings showing disability comparable 
to acquired claw foot, there is no basis for assignment of 
a higher evaluation under Diagnostic Code 5278  See 
38 C.F.R. § 4.71a; see also Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

In addition, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
for the veteran's service-connected bilateral pes planus.  
It should be remembered that, generally, the degrees of 
disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 
38 C.F.R. § 4.2.  The Board notes that the veteran is 
currently entitled to a total disability rating based on 
individual unemployability due to his service connected 
bilateral foot conditions, which include residuals of 
immersion foot, both right and left, as well as his 
bilateral pes planus, effective from June 2001, when he 
left his employment.  Prior to that time, he obviously was 
capable of employment without marked interference due to 
bilateral pes planus, i.e., beyond that contemplated in 
the assigned evaluations or in frequent periods of 
hospitalization.  Hence, the medical evidence is not 
reflective of greater disability or that his bilateral pes 
planus has rendered impractical the application of the 
regular schedular standards.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  



ORDER

A disability evaluation in excess of 10 percent for 
bilateral pes planus through October 31, 1998, is denied.  

A disability evaluation in excess of 30 percent for 
bilateral pes planus, with hallux valgus deformity of the 
right great toe and hammer toe deformity of the right 
second toe, effective February 1, 1999, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

